United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2383
Issued: June 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2008 appellant filed a timely appeal of the May 6, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs, denying his request for an oral
hearing. Because more than one year has elapsed between the most recent merit decision dated
May 19, 2006 and the filing of the appeal, the Board lacks jurisdiction to review the merits of his
claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing as
untimely filed.
FACTUAL HISTORY
On October 1, 2003 appellant, then a 45-year-old electrician, filed a traumatic injury
claim alleging that, on September 24, 2003, he twisted his right knee as a result of tripping on a

crane track. The Office accepted his claim for a contusion and tear of the lateral meniscus of the
right knee and authorized right knee surgery.
On December 16, 2004 appellant filed a claim for a schedule award. By letter dated
December 27, 2004, the Office requested that he submit a medical report from a physician,
which stated whether he had reached maximum medical improvement and whether he sustained
permanent impairment based on the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001). Appellant was afforded 30 days to submit the requested
evidence. He did not respond within the allotted time period.
By decision dated May 19, 2006, the Office denied appellant’s claim for a schedule
award. It found that appellant failed to submit any medical evidence establishing that he
sustained permanent impairment to a scheduled member of the body due to his accepted
September 24, 2003 employment-related injuries.
On March 20, 2008 appellant requested an oral hearing before an Office hearing
representative. By decision dated May 6, 2008, the Office’s Branch of Hearings and Review
denied his request for a hearing as it was untimely filed. It further reviewed appellant’s request
and denied the hearing as it found that the issue of whether he sustained permanent impairment
to a scheduled member of the body causally related to his accepted September 24, 2003
employment injury could equally well be addressed by requesting reconsideration and submitting
new evidence not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that a claimant
is entitled to a hearing before an Office representative when a request is made within 30 days
after issuance of the Office’s final decision.1 A claimant is not entitled to a hearing if the request
is not made within 30 days of the date of issuance of the decision as determined by the postmark
or other carrier’s date marking2 and before the claimant has requested reconsideration.3
However, when the request is not timely filed or when reconsideration has previously been
requested, the Office may within its discretion grant a hearing or review of the written record and
must exercise this discretion.4
ANALYSIS
Appellant’s request for an oral hearing was dated March 20, 2008, more than 30 days
after the Office’s May 19, 2006 decision. Therefore, his request for an oral hearing was not
timely and he was not entitled to a hearing as a matter of right. The Branch of Hearings and
Review exercised its discretion in denying appellant’s request for an oral hearing by finding that
1

5 U.S.C. § 8124(b)(1).

2

20 C.F.R. § 10.616(a); Tammy J. Kenow, 44 ECAB 619 (1993).

3

Martha A. McConnell, 50 ECAB 129, 130 (1998).

4

Id.

2

he could request reconsideration and submit evidence not previously considered, which
established that he sustained permanent impairment to a scheduled member of the body due to
his accepted September 24, 2003 employment-related injuries. The Board finds that the Branch
of Hearings and Review did not abuse its discretionary authority in denying appellant’s request
for a hearing.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for an oral hearing as
untimely filed.
ORDER
IT IS HEREBY ORDERED THAT the May 6, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 11, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

